Citation Nr: 0210828	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1996 for the award of service connection for chloracne.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This appeal arose from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for chloracne, effective September 3, 1996.

In a July 2000 decision, the Board denied the veteran's claim 
for an effective date earlier than September 3, 1996 for 
service connection for chloracne.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2002, the Court issued an 
Order, vacating the Board's July 2000 decision and remanded 
the case to the Board for further development, if necessary, 
and readjudication to include discussion of whether the 
August 1989 statement filed by the veteran was a notice of 
disagreement (NOD) with an April 1989 rating decision and, if 
so, whether a statement of the case (SOC) had been issued by 
the RO.
 
The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated June 24, 2002, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  In a 
statement dated July 3, 2002, the veteran informed the Board 
that he would represent himself in this appeal.


FINDINGS OF FACT

1.  On January 24, 1989, the RO received a claim for service 
connection for residuals of exposure to Agent Orange; 
attached was a private physician's statement indicating that 
the veteran's skin disorder was chronic in nature and 
compatible to exposure in Vietnam.

2.  In an April 1989 rating decision, the RO denied 
entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.

3.  On August 11, 1989, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, requesting that his 
claim for residuals of exposure to Agent Orange be reopened.  
This statement is construed as an NOD with the April 1989 
rating decision and, since the RO did not issue an SOC, the 
April 1989 rating decision is not final.

4.  In a June 1998 decision, the Board granted service 
connection for chloracne due to exposure to Agent Orange in 
service.

5.  In a December 1998 rating decision, the RO implemented 
the Board's June 1998 decision and assigned a 30 percent 
disability rating for chloracne, effective September 3, 1996.


CONCLUSION OF LAW

The criteria for an effective date of January 24, 1989, for 
the grant of service connection for chloracne have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Republic of Vietnam and was awarded 
a Combat Infantryman's Badge and a Vietnam Campaign Medal.  
His service medical records show that the veteran's skin was 
normal in his May 1967 entrance examination report and in his 
March 1969 separation examination report.  There are no 
records of treatment of the veteran during the period of his 
service in the Republic of Vietnam in the claims folder.

On January 24, 1989, the veteran filed a claim for service 
connection for residuals of exposure to Agent Orange.  

In a January 1989 statement, the veteran's private physician 
wrote the following:

[the veteran] is a forty-three year old 
Vietnam veteran who was first seen on 
November 19, 1983 for sores on his 
forearm and right face which gradually 
became worse.  My impression at that time 
was folliculitis, etiology unknown.  He 
gave a history of such sores present for 
several years, beginning in 1970 after 
his Vietnam experience, but only 
presently becoming worse enough to seek 
medical attention.  He was referred to 
the Veterans Administration Hospital at 
that time and had seen various 
Dermatologists in the interim.  

He was last seen on January 17, 1989, his 
skin condition was obviously worse and 
more chronic in nature and certainly can 
be compatible to exposure to his 
experiences in Vietnam.  

At a March 1989 VA dermatology examination, the veteran gave 
a history of having a problem with a pruritic eruption since 
the early 1970's.  Examination revealed numerous 
hyperpigmented macules scattered over the veteran's arms and 
chest.  The impression was chronic prurigo.  

April 1989 VA records reveal that the veteran was treated for 
a skin rash.  The assessment was fungal folliculitis.  

In an April 1989 decision, the RO denied service connection 
for a skin condition secondary to exposure to Agent Orange.  

VA treatment records show that, on a follow-up examination in 
June 1989, the veteran had excoriated nodular lesions on the 
arms chest and back.  The assessment was fungal folliculitis 
with prurigo nodularis.  Fungal folliculitis was noted again 
in August 1989 VA treatment records.  A pathology report done 
the same month revealed a diagnosis of superficial dermatitis 
with lymphocytic reaction, nonspecific.  

On August 11, 1989, the veteran submitted a VA Form 21-4138, 
requesting that his claim for residuals of exposure to Agent 
Orange be reopened.  The RO did not construe the statement as 
an NOD with the April 1989 rating decision but as a claim to 
reopen.

In September 1989, the RO sent the veteran a letter indicting 
that they could not take immediate action on his claim since 
a recent United States district court decision had 
invalidated VA regulations used to evaluate Agent Orange 
claims. 

October 1989 VA records again revealed lesions on the arm.  
The assessment was rule out actinic prurigo vs. PMLE vs. 
Prurigo Nodularis (etiology unknown).  April 1990 VA records 
again revealed an assessment of actinic prurigo/PMLE.  

The veteran was admitted to the VA hospital in May 1990 for 
photo patch testing and ultraviolet (UV) light tests of his 
skin disorder. The impression noted on admission was rule out 
actinic prurigo, photo contact dermatitis and chloracne 
secondary to dioxin exposure during the Vietnam era.  
Examination revealed hyperpigmented macular type lesions over 
his arms, the dorsal area of the neck, face and edema of the 
ears.  The primary diagnosis was actinic prurigo versus 
chloracne.

June 1990 VA treatment records reveal that after extensive 
photo testing and photo patch testing, all the attempts to 
reproduce a photoallergic component were negative.  Testing 
for an allergy to machine oil was negative.  The impression 
was that the veteran's skin disorder was chloracne.  

In July 1990, the veteran sought to reopen his claim, stating 
that he had been diagnosed with chloracne. 

A December 1990 VA dermatology record shows an impression of 
folliculitis of unknown etiology.  A March 1991 VA 
dermatology note reveals the veteran had a flare-up after 
solar exposure.  The examiner noted that actinic prurigo 
could not be ruled out.  

In April 1994, the RO denied entitlement to service 
connection for chloracne.  He was notified of this decision 
on April 27, 1994; he failed to file a timely appeal with 
this denial and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).

September 1996 VA records reveal an acute flare-up of 
chloracne. 

On September 3, 1996, the veteran sought to reopen his claim 
for service connection for chloracne.

A March 1997 VA examination report shows an impression of 
chronic folliculitis consistent with chloracne.  The VA 
examiner commented that the veteran's "exposure to Agent 
Orange and the extensive work up ruling out other etiologies 
as well as the clinical picture suggestive of it, I really 
feel we are dealing with chloracne."  

The veteran testified before a hearing officer at the RO in 
February 1997.  He stated that while he was in the Republic 
of Vietnam he saw planes flying over his area spraying.  The 
veteran remembered that his skin and clothing came in contact 
with the vegetation that had been sprayed.  He stated that he 
first noticed a skin rash on his left hand in service.  It 
was persistent and came and went.  The veteran testified that 
he was treated in service with a topical ointment.  After he 
came home he had continuing problems with a skin rash.  The 
veteran stated that he was not exposed to herbicides after 
his return from Vietnam.  He was a professional musician but 
reported exposure to a refrigerant oil when he worked in 
heating and air conditioning.  

On June 30, 1998, the Board issued a decision which granted 
service connection for chloracne on a direct, not a 
presumptive, basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Board noted that both private and VA 
physicians had systematically considered and ruled out 
various diagnoses of the veteran's skin disorder to include 
consideration of any post-service exposure to herbicides.  
The Board found that the March 1997 VA examiner's opinion is 
positive evidence that the veteran's currently diagnosed 
chloracne is related to exposure to Agent Orange in service.  
On December 10, 1998, the RO issued a rating decision which 
promulgated this decision and which assigned an effective 
date of September 3, 1996 for the award of service 
connection.

II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the April 1989 rating decision, in 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C. § 310 (1988); 38 U.S.C.A. 
§ 1110 (West Supp. 1991); 38 C.F.R. § 3.303 (1989, 2001).

Service connection for a presumptive disease, such as 
chloracne, is not limited to consideration of service 
connection under 38 C.F.R. § 3.307 and 3.309 (2001).  In 
Brock v. Brown, 6 Vet. App. 343 (1993) the United States 
Court of Veterans Appeals (Court) applied the decision in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), to claims for 
service connection based on exposure to Agent Orange in 
service.  In Combee the United States Court of Appeals for 
the Federal Circuit noted that direct service connection can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Id. at 1043.


B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.117, 19.118, 19.123 (1989).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 C.F.R. §§ 3.104, 19.104 (1989) [38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 
§ 20.1103 (2001)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2001).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1989, 2001).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

B.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a) (West 1991).  The effective date for an award of 
service connection and compensation, based on an original 
claim filed more than a year after service, shall be the date 
of VA receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b)(2)(2001).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. §§ 
3.1(p), 3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2001).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2001).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  Such evidence 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of 
38 C.F.R. § 3.114 with respect to action on VA initiative or 
at the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

III.  Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

There is, by law, no additional relevant evidence to be 
obtained with claims for earlier effective dates involving a 
grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  38 C.F.R. § 
3.400.  Therefore, even if evidence did exist pre-dating the 
claim that showed service connection was warranted for the 
claimed condition, it is legally impossible to get an 
effective date any earlier than the date the original claim 
was ultimately received.

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing effective dates.  He has, 
by information letters, a June 1997 SOC, a July 2000 Board 
decision, and court pleadings, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the appeal process.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)(1), (e)).  Moreover, the veteran and his former 
representative have provided arguments in support of his 
appeal.

After a careful review of the evidence of record, it is found 
that an earlier effective date of January 24, 1989 is 
warranted. 

The evidence shows that the veteran was discharged from 
service in March 1969. On January 24, 1989, the RO received 
an original claim for service connection for residuals of 
exposure to Agent Orange.  The veteran's claim was 
accompanied by a 

private physician's statement indicating that he had been 
treating the veteran since 1983 and that the veteran's skin 
disorder was chronic in nature and compatible to exposure in 
Vietnam.  The RO denied entitlement to service connection for 
a skin condition, ultimately diagnosed as chloracne, in an 
April 1989 rating decision.  The RO properly notified the 
veteran of that denial and provided the veteran with 
contemporaneous notice of his appellate rights within the 
month of denial at his address of record.  On August 11, 
1989, the veteran submitted a VA Form 21-4138, requesting 
that his claim for residuals of exposure to Agent Orange be 
reopened.  The Board construes it as an NOD with the April 
1989 rating decision.  38 C.F.R. §§ 19.117, 19.118 (1989).  
But the RO construed this statement as a claim to reopen and 
did not issue an SOC.  As a result, the April 1989 rating 
decision did not become final.  38 C.F.R. §§ 3.104, 19.104 
(1989); 38 C.F.R. § 20.1103 (2001).  

Given the foregoing, and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date is the date of 
receipt of the original claim, or the date that entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).  Since the veteran's skin disorder had been 
described as chronic before the receipt of his original 
claim, the earliest date for which entitlement to service 
connection for chloracne can be granted is the date of 
receipt of the veteran's claim, or January 24, 1989.  See 38 
C.F.R. § 3.400(b)(2).  Therefore, the veteran's claim for an 
earlier effective date of January 24, 1989, for service 
connection for chloracne, must be granted.


An effective date earlier than January 24, 1989, date of 
receipt of the original claim, is not warranted, since the 
original claim for service connection was not filed within 
one year after military service.  See 38 C.F.R. § 
3.400(b)(2).


ORDER

Entitlement to an effective date of January 24, 1989, for 
service connection for chloracne, is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

